UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 24, 2017 PetMed Express, Inc. (Exact name of registrant as specified in its charter) Florida 000-28827 65-0680967 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 420 South Congress Avenue , Delray Beach, FL (Address of principal executive offices) (Zip Code) ( 561) 526-4444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 8.01Other Events. On July 24, 2017, PetMed Express, Inc. issued a press release announcing its June 30, 2017 quarter-end financial results. Additionally, PetMed Express, Inc. announced that its Board of Directors declared a quarterly dividend of $0.20 per share on its common stock. The dividend will be payable on August 18, 2017, to shareholders of record at the close of business on August 7, 2017. The Company intends to continue to pay regular quarterly dividends; however the declaration and payment of future dividends is discretionary and will be subject to a determination by the Board of Directors each quarter following its review of the Company’s financial performance. A copy of this press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1 – Press release dated July 24, 2017 EXHIBIT INDEX Exhibit No. Description Press release dated July 24, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 25, 2017 PETMED EXPRESS, INC. By: /s/ Bruce S. Rosenbloom Name: Bruce S. Rosenbloom Title: Chief Financial Officer 2
